DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 21-25, 27-34 & 36-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pance et al. (US 2013/0028443).
In regard to claim 1, Pance et al. discloses a method comprising: receiving, from a sensor, an indication of a presence of a user (paragraph 0043: “The computer 102 may use the same sensors and methods to detect a user's presence”); determining, based on receiving the indication of the presence of the user, user information associated with an identity of the user and a location of the user (paragraph 0043: 
In regard to claim 2, Pance et al. discloses that the sensor comprises at least one of a camera, a motion detector, a proximity detector, or an infrared sensor (see paragraphs 0022, 0042 & 0056).
In regard to claim 3, Pance et al. discloses determining a second location of the user; and causing, based on the second location of the user and the identity of the user, a modification of at least one content output setting of the plurality of content output settings (paragraph 0069: “the computer 102 may monitor (via sensors 134) whether motion is detected. For example, the sensors 134 may include a motion detector or other movement sensing device, which may track if the user changes his or her 
In regard to claim 4, Pance et al. discloses that determining the user information comprises determining at least one biometric feature (paragraph 0048: “The image processing unit 146 may utilize gaze tracking to track the gaze of the user's eyes, facial recognition or other similar methods to determine if the user's head direction with respect to the computer 102”).
In regard to claim 6, Pance et al. discloses that the plurality of content output settings comprises at least one audio characteristic or at least one visual characteristic (see paragraph 0046).
In regard to claim 7, Pance et al. discloses determining, based on a second indication of a presence of a second user, second user information associated with an identity of the second user and a location of the second user; determining, based on the identity of the second user and the location of the second user, a second plurality of content output settings; and adjusting, based on the second plurality of content output settings, the output of the content item (see Figures 5A & 5B, which show multiple users; paragraph 0022: “The system may capture images of the different users (e.g., via a video camera) and the receiving user may be able to enhance the audio for a particular user”; paragraph 0023: “Similarly, the system may also be configured to direct a microphone, enhance the audio and/or focus the video image on a person that is 
In regard to claim 8, Pance et al. discloses receiving, from an interface device, an input, wherein the input comprises a value of at least one content output setting of the plurality of content output settings (paragraph 0041: “a user/environment interface processing unit 144, an audio processing unit 146, and an output processing unit 145. These processing units 142, 144, 145, 146 may be integrated into the processor 118 or may be separate devices. Each processing unit 142, 144, 145, 146 may be in communication with a particular sensor in order to receive output from the sensors as well as to adjust the sensor inputs”); and updating, based on the input, the plurality of content output settings (paragraph 0070: “the computer 102 may further determine if the audio and/or video settings are adequately set for the updated environment and user position. Therefore, the computer 102 may be able to dynamically adjust the settings of audio and video playback. This may allow the computer 102 to adjust the audio and/or video continuously so that the audio and/or video may be able to be presented with the best (or desire) settings.”).
In regard to claim 21, Pance et al. discloses that receiving the indication of the presence of the user comprises receiving the user information (paragraph 0043: “detect a user's presence to determine the user's location”; paragraph 0048: “the computer 102 may capture or otherwise provide an image of the user via the video sensor 134. The image processing unit 146 may utilize gaze tracking to track the gaze of the user's eyes, 
In regard to claim 40, Pance et al. discloses causing, based on the location of the user, modification of an environmental characteristic at the location of the user (see paragraph 0064).
In regard to claim 22, Pance et al. discloses an apparatus (Figures 1B & 2) comprising: one or more processors (as shown); and a memory (130) storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a sensor, an indication of a presence of a user (paragraph 0043: “The computer 102 may use the same sensors and methods to detect a user's presence”); determine, based on receiving the indication of the presence of the user, user information associated with an identity of the user and a location of the user (paragraph 0043: “detect a user's presence to determine the user's location”; paragraph 0048: “the computer 102 may capture or otherwise provide an image of the user via the video sensor 134. The image processing unit 146 may utilize gaze tracking to track the gaze of the user's eyes, facial recognition or other similar methods to determine if the user's head direction with respect to the computer 102”); determine, based on the identity of the user and the location of the user, a plurality of content output settings (paragraph 0049: “Operation 210 adjusts the audio output device and optionally a user input device to accommodate a new user location. For example, the computer 102 may vary the speakers 106, 110 and/or audio signal to better accommodate the direction of the user. Further, if the user has been utilizing the microphone 136 (e.g., for a phone call, video chat, dictation), the computer 102 may steer the microphone 136 towards the 
Claim 31 has similar limitations as claims 1 & 22, and is therefore rejected on the same grounds.
Claims 23-25, 27-30, 32-34, 36-39, 41 & 42 have similar limitations as claims 1-4, 6-8, 21 & 40, and are rejected on the same grounds.
Response to Arguments
Applicant’s arguments filed on September 16, 2021 have been fully considered but they are not found to be persuasive.
Applicant argues that the Pance et al. reference does not teach “determining, based on receiving the indication of the presence of the user, user information associated with an identity of the user…” (emphasis on the limitations added to the current amendment), and indicates that Pance et al. fails to discuss any notions of an identify of the user, and that the word identity is not found within the specification with regard to users.
The Examiner disagrees. Applicant is directed to paragraph 0050 of Pance et al., which is the beginning of a section titled “Enhancement Based on a User or Program”. Paragraph 0050 recites the following teachings that clearly suggest determining user information associated with user identity: “the system 100 may be used to enhance audio and/or video output depending on user and/or program preferences”; “the computer 102 may determine a particular user utilizing the computer 102”; “determined at startup where a user may enter a user name and/or password”; “the computer 102 determine a user utilizing the device in another manner, e.g., default user, security system, facial recognition, or the like”. Furthermore, please see paragraph 0053, which teaches: “Operation 310 determines whether the user has previously stored preferences. The computer 102 may have stored previously adjusted settings by the particular user determined to be utilizing the computer 102 in operation 302. The computer 102 may automatically store any settings adjusted by the particular user for select applications (or all applications). Or, the user may actively adjust input settings for particular applications or generally for whenever he or she may be using the computer 102”. This clearly suggests adjustment of the settings based on the identity of a particular user.
Furthermore, the Applicant is directed to Applicant’s own Specification, specifically, the sections in the Specification that discuss “identity of the user”. Please see paragraph 0043 of Applicant’s Specification, which recites “the user data can be processed to determine an identity of one or more of the users or devices..., such as by facial recognition,…”, which is very similar to the teachings of Pance et al., as noted above. Paragraph 0043 then states that “Other techniques can be used to identify a user or device, including direct query and/or user input”. Again, this is very similar to the teachings of Pance et al. regarding a user entering a user name and password.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688